Citation Nr: 1101954	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.   Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service-connected burial benefits, to include 
transportation benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTODUCTION

The Veteran served on active duty from February 1952 to February 
1956.  He died in May 2007.  The appellant is his son.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of two decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  In an October 
2007 administrative decision, the RO granted burial benefits in 
the amount of 300 dollars for funeral costs, and 300 dollars for 
cemetery plot costs.  In a March 2008 rating decision, the RO 
denied service connection for the cause of the Veteran's death.

The Board observes that the appellant's claim for additional 
burial benefits was not addressed in February 2009 Statement of 
the Case (SOC), after which the appellant submitted a Form 9 
Appeal to the Board in April 2009.  However, a later SOC in March 
2010 addresses the issue of entitlement to additional burial 
benefits.  Also of record is the RO's acknowledgement that this 
issue should have been included in the February 2009 SOC.  While 
no subsequent Form 9 regarding the March 2010 SOC has been 
received, given that the appellant has consistently expressed his 
desire to appeal the decision with respect to the denial of 
additional burial benefits, including on the April 2009 Form 9, 
the Board has included this matter in its appellate 
consideration.

The Board also notes that the appellant was scheduled to appear 
for a Board hearing at the RO in August 2010.  However, the 
appellant failed, without apparent cause, to appear for the 
hearing.  Therefore, his request for a Board hearing is 
considered withdrawn.  38 C.F.R. § 20.704 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Board's review of the record reveals that additional 
development of the claims is warranted.

The appellant contends that service connection for the cause of 
the Veteran's death is warranted as he believes that the 
Veteran's service contributed to his overall poor health, 
including posttraumatic stress disorder (PTSD), psycho-neurosis, 
cerebral damage, dementia, depression, and alcoholism.  In 
particular, the appellant alleges that that the Veteran 
encountered a number of stressful circumstances as an 
intelligence specialist during service, which led to symptoms 
such as flashbacks, nightmares and difficulty sleeping.  In 
various statements, the appellant expressed his belief that the 
Veteran suffered from PTSD for many years, contributing to his 
alcohol abuse, smoking, and over-eating.   The appellant further 
requests reimbursement for burial-related transportation 
expenses, as the Veteran was in a VA-authorized medical facility 
at the time of his death, and an increased burial allowance.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2010).  Service connection may also be granted for disability 
(or death) that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.3 10(a) (2010).  To 
establish entitlement to service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 
(2010).

The Veteran died in May 2007.  The death certificate lists the 
immediate cause of death as hypertensive and atherosclerotic 
cardiovascular disease.  Other significant conditions 
contributing to death but not related to the immediate cause of 
death were severe chronic obstructive pulmonary disease, acute 
renal failure, and sepsis.
At the time of his death, the Veteran was not service connected 
for any disability, though he was in receipt of special monthly 
pension based on the need for aid and attendance.  

VA is obliged to obtain an opinion when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The Court has held that the 
threshold for getting an exam is rather low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the record reflects that the Veteran had a longstanding 
history of alcoholism and psychiatric disability.  As noted 
above, the Veteran served on active duty from February 1952 to 
February 1956.  He also served with the New York Army National 
Guard from October 1948 to February 1950, with the Air Force 
Reserves from March 1951 to February 1952, and with the New York 
Army National Guard again from December 1961 to December 1964.  
Active duty service treatment records reflect that the Veteran 
complained of difficulty sleeping in a January 1956 separation 
examination, and he complained again on a December 1961 National 
Guard enlistment examination.  Following active duty service, 
private and VA medical records from as early as 1961 note alcohol 
addiction.  A private hospital report from February 1971 notes 
that the Veteran had been an alcoholic for the past 10 years and 
was suffering from alcoholic hallucinations, including delusions 
that he was fighting in the Korean War.  Eventually, the Veteran 
was diagnosed with dementia, likely secondary to alcohol abuse.

The Board notes that the Federal Circuit has held that where 
alcoholism is secondary to and a manifestation of an acquired 
psychiatric disorder, and alcoholism results in death, it is not 
to be considered as misconduct.  See Allen v. Principi, 237 F.3d 
1368, 1379 (Fed. Cir. 2001).  In other words, the current statute 
and regulations do not bar compensation for Veterans suffering 
from alcohol abuse resulting secondarily from a service-connected 
disorder, such as posttraumatic stress disorder.

In consideration of these factors, the Board believes that the 
Veteran's claims file should be forwarded to the appropriate 
specialist for the purpose of obtaining an opinion regarding the 
cause of the Veteran's death.  The specialist should address 
whether it is at least as likely as not that least as likely as 
not that any acquired psychiatric disorder had its first 
manifestations in service, and if so, whether it is at least as 
likely as not that any acquired psychiatric disorder contributed 
to or caused the Veteran's death.  If the examiner determines 
that any acquired psychiatric disorder had its first 
manifestations in service, the specialist should also address 
Veteran's alcohol abuse can be considered a manifestation of or 
secondary to the psychiatric disorder, and if so, whether his 
alcoholism either caused or contributed substantially or 
materially to the cause of death.  

The record also reflects that there are a number of outstanding 
medical records surrounding the time of the Veteran's death.  The 
Veteran was a resident at The Waters of Houghton from May 1997 
until his death in May 2007.  When VA attempted to get these 
records from the facility, a representative from the facility 
indicated that it had changed ownership and its name to Absolut 
Nursing and Rehabilitation Center at Houghton, and the 
representative was unable to get records free of charge.  The 
record does not reflect any additional attempts to obtain these 
records.   

In addition, the record indicates that the Veteran died at the 
Erie County Medical Center and was transferred from the Olean 
General Hospital at the time of his death.  An autopsy was also 
performed.  However, records from these facilities have yet to be 
obtained.  These records are pertinent to the claim of 
entitlement to service connection for the cause of the Veteran's 
death, and therefore, VA has a duty to obtain them.  38 U.S.C.A. 
§ 5103A(b).  While the appellant was mailed notice in October 
2009 indicating that these records were outstanding and his 
authorization was necessary to obtain such records, he has not 
yet responded.  Given the importance of these records to the 
appellant's claims, the Board believes that additional efforts to 
obtain these records should be undertaken.  

The Board points out that, although the appellant has been 
awarded nonservice-connected burial benefits, there are 
additional benefits that may be awarded for a veteran whose death 
is service-connected; consequently, this claim is not moot.  See 
38 U.S.C.A. § 2307 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.1600(a) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the appellant a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for the cause of the 
Veteran's death and for service-connected 
burial benefits, to include records from 
the Waters of Houghton (now Absolut Nursing 
and Rehabilitation Center at Houghton), 
Erie County Medical Center, and the Olean 
General Hospital.  The RO should explain 
the type of evidence that is the 
appellant's ultimate responsibility to 
submit.  

2.   If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R.  § 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
Veteran's entire claims file (to include a 
complete copy of this REMAND) to an 
appropriate VA medical specialist for the 
purpose of obtaining an opinion regarding 
the cause of the Veteran's death.  The 
physician should provide an opinion as to 
whether it is least as likely as not that 
any acquired psychiatric disorder had its 
first manifestations in service, and if so, 
whether it is at least as likely as not 
that any acquired psychiatric disorder 
contributed to or caused the Veteran's 
death. 

If the examiner determines that an acquired 
psychiatric disorder had its first 
manifestations in service, the specialist 
should also address whether the Veteran's 
alcohol abuse can be considered a 
manifestation of or secondary to the 
psychiatric disorder, and if so whether it 
is at least as likely as not that 
alcoholism contributed to or caused the 
Veteran's death.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.  If the examiner cannot offer an 
opinion without resort to speculation, he 
or she must so state and explain why 
speculation is required.

4.  To help avoid future remand, the VA 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should readjudicate 
the claims for service connection for cause 
of the Veteran's death and service-
connected burial benefits, to include 
transportation benefits, in light of all 
pertinent evidence and legal authority.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative 
should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


